 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8
 9   WILLIE D. HENRY,                                     Case No.: 2:18-cv-01882-RFB-NJK
10          Plaintiff(s),                                 Order
11   v.                                                   (Docket No. 35)
12
     EQUIFAX INFORMATION SERVICES, et
13   al.,
14
            Defendant(s).
15
16         Before the Court is Plaintiff and Defendant Equifax Information Services, LLC’s notice of
17 settlement. Docket No. 35. The Court ORDERS these parties to file a stipulation of dismissal no
18 later than March 25, 2019.
19         IT IS SO ORDERED.
20         Dated: January 24, 2019
21                                                           _______________________________
                                                             NANCY J. KOPPE
22                                                           United States Magistrate Judge
23
24
25
26
27
28

                                                   1
